Order affirmed, with costs, on the ground that the state of the record before us precludes this court from considering the objections raised by the appellant, the Appellate Division having unanimously affirmed the order of the Special Term and the findings of fact made by it, and the appellant having presented to the trial court no request to find by which the questions it now seeks to raise would be presented; no opinion.
Concur: CULLEN, Ch. J., HAIGHT, VANN, WERNER, WILLARD BARTLETT, CHASE and COLLIN, JJ.